Name: Commission Regulation (EEC) No 3728/86 of 5 December 1986 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 86 Official Journal of the European Communities No L 344/17 COMMISSION REGULATION (EEC) No 3728/86 of 5 December 1986 determining for the Member States the estimated loss of income and the estimated level of the premium payable per ewe and per female goat for the 1986 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby found between the basic price and the foreseeable market price during the 1986 marketing year for the following regions : Difference in ECU/100 kgRegion 2 3 4 5 6 7 80,32 71,32 133,32 142,32 117,32 57,32 Article 2 1 . The estimated amount of the premium payable per ewe and per region is as follows : Region Estimated amount of the premium payable per ewe in ECU Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 5 (4) thereof, Whereas under Commission Regulation (EEC) No 3520/86 of 18 November 1986 determining for the Member States the estimated loss of income and the esti ­ mated level of the premium payable per ewe and per female goat for the 1986 marketing year (3) the advance that the Member States may pay to producers in certain less-favoured areas on the amount of the estimated fore ­ seeable premium to them was fixed at 50 % of the said premium by way of derogation from the provisions of Commission Regulation (EEC) No 3007/84 of 26 October 1984 laying down detailed rules for the application of the premium for producers of sheepmeat (4), as last amended by Regulation (EEC) No 1514/86 (*) ; whereas, in the light of the worsening of the situation on the Community market and in particular the collapse of market prices, this advance should be increased to 75 % of the estimated premium ; Whereas the abovementioned Regulation (EEC) No 3520/86 laid down that the same advances should be paid in region 1 as those laid down for region 2 ; whereas slightly different amounts should be laid down for Greece and Italy so as to facilitate their conversion into national currency ; Whereas, for the purposes of clarity, the abovementioned amendments should be made by completely replacing the text of Regulation (EEC) No 3520/86, which should accordingly be repealed ; whereas, however, it should be laid down that, in those Member States which have already paid the advance referred to in Commission Regulation (EEC) No 2545/86 (*) and/or the advance referred to in Regulation (EEC) No 3520/86, the amount payable to producers that have received this advance should be equal to the difference between the advance payable under this Regulation and the amount actually received ; 2 3 4 5 6 7 15,261 16,404 23,998 8,075 21,118 5,159 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, and by way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 3007/84, the advance which, subject to the provisions of Article 5 of this Regulation, Member States are authorized to pay producers located in less ­ favoured agricultural areas shall be as follows : Region Advance on premium payable per ewe in ECU 2 3, of which : Denmark Netherlands Luxembourg Belgium Germany 11,540 12,359 12,279 12,303 12,303 12,159 17,997 6,062 15,841 3,879 3,891 (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 82, 27. 3 . 1986, p. 3 . 4 5 6(3) OJ No L 325, 20 . 11 . 1986, p . 18 . 7, of which :(4) OJ No L 283, 27 . 10 . 1984, p. 28 .0 OJ No L 132, 21 . 5 . 1986, p. 16 . M OJ No L 226, 13 . 8 . 1986, p. 5. Spain Portugal No L 344/18 Official Journal of the European Communities 6. 12. 86 to pay to producers of female sheep, other than eligible ewes, located in less-favoured agricultural areas within the areas mentioned in paragraph 1 shall be as follows : Article 3 1 . The estimated amount of the premium payable per female goat and per region in the areas designated in Annex III to Regulation (EEC) No 1837/80 and in Article 1 of Commission Regulation (EEC) No 1065/86 (') is as follows : Region Advance on premium payable per female sheep other than an eligible ewe in ECU 5 4,849 Region Estimated amount of the premium payable per female goat in ECU 2 7 12,209 4,127 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which, subject to the provisions of Article 5 of this Regulation, Member States are authorized to pay to goatmeat producers located in the less-favoured areas within the areas designated in paragraph 1 shall be as follows : Article 5 In Member States which have paid the advance referred to in Regulation (EEC) No 2545/86, and/or the advance referred to in Regulation (EEC) No 3520/86, the amount payable to producers who have received one of these advances shall be the difference between the advance payable under this Regulation and any advances already paid. Article 6 In accordance with Article 5 (4) of Regulation (EEC) No 1837/80 and by way of derogation from Article 4 (4) of Regulation (EEC) No 3007/84, Member States of region 1 are hereby authorized to pay to producers of sheepmeat and, in the case of the areas specified in Annex III to Regulation (EEC) No 1837/80 and Article 1 of Regulation (EEC) No 1065/86 to producers of goatmeat, the follo ­ wing advances payable in ECU by : Regton Advance on premium payable per female goat in ECU 2 7, of which : Spain Portugal 9,288 3,117 3,126 Article 4 1 . The estimated amount of the premium payable per female sheep other than an eligible ewe and per region in the areas mentioned in the Annex to Council Regulation (EEC) No 872/84 (2) is as follows : per ewe 11,538 11,530 per goat 9,278 9,282 Italy Greece Region Estimated amount of the premium payable per female sheep other than an eligible ewe in ECU 5 6,460 Article 7 Regulation (EEC) No 3520/86 is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. Pursuant to Article 5 (4) of Regulation (EEC) No 1837/80, the advance which, subject to the provisions of Article 5 of this Regulation, Member States are authorized This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 97, 12. 4. 1986, p . 25 . (2) OJ No L 90, 1 . 4. 1984, p . 40 .